                      Case 17-09297                 Doc 34           Filed 02/08/19 Entered 02/08/19 14:46:55                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Joel Mancilla Campos                                                            §           Case No. 17-09297
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    03/23/2017 . The undersigned trustee was appointed on 03/23/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 9,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     76.56
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 8,923.44

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-09297                  Doc 34          Filed 02/08/19 Entered 02/08/19 14:46:55                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 01/19/2018 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,650.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,650.00 , for a total compensation of $ 1,650.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 65.54 , for total expenses of $ 65.54 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/08/2019                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                           Page:       1
                                           Case 17-09297               Doc 34     Filed 02/08/19 Entered 02/08/19 14:46:55                                      Desc Main
                                                                                              FORM 1
                                                                          INDIVIDUALDocument     Page
                                                                                     ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                     RECORD
                                                                                                     ASSET CASES
                                                                                                                                                                                                            Exhibit A
Case No:               17-09297                          PSH             Judge:        Pamela S. Hollis                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:             Joel Mancilla Campos                                                                                          Date Filed (f) or Converted (c):   03/23/2017 (f)
                                                                                                                                     341(a) Meeting Date:               04/26/2017
For Period Ending:     02/08/2019                                                                                                    Claims Bar Date:                   01/19/2018


                                    1                                                  2                            3                             4                          5                             6

                         Asset Description                                          Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                             Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                    Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                               Exemptions,                                                                               Assets
                                                                                                             and Other Costs)

  1. 2012 Volkswagen Jetta Mileage: 50,000                                                    5,500.00                        0.00                                                       0.00                        FA
  2. 2007 Volvo S40 Mileage: 170,000                                                          1,000.00                        0.00                                                       0.00                        FA
  3. Household Goods And Furnishings                                                            500.00                        0.00                                                       0.00                        FA
  4. Necessary Wearing Apparel                                                                  250.00                        0.00                                                       0.00                        FA
  5. Bank                                                                                       200.00                        0.00                                                       0.00                        FA
  6. 2016 Tax Refund                                                                          2,500.00                        0.00                                                       0.00                        FA
     Federal
  7. 1578 Coral Drive, Yorkville (u)                                                        165,000.00                   32,000.00                                                 9,000.00                          FA
INT. Post-Petition Interest Deposits (u)                                                     Unknown                          N/A                                                        0.00                  Unknown


                                                                                                                                                                                      Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                        $174,950.00                  $32,000.00                                               $9,000.00                         $0.00
                                                                                                                                                                                      (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee filed a claim objection, once the objection is resolved the Trustee will file a final report.




  Initial Projected Date of Final Report (TFR): 06/30/2018               Current Projected Date of Final Report (TFR): 12/15/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                  Page:           1
                                         Case 17-09297                 Doc 34 Filed 02/08/19
                                                                                           FORM 2Entered 02/08/19 14:46:55                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-09297                                                                                              Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Joel Mancilla Campos                                                                                       Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2336
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX8216                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/08/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   12/04/17             7          Joel Mancilla Campos                      Settlement Funds                                      1210-000                 $9,000.00                                 $9,000.00
                                   1987 Country Hills Drive
                                   Yorkville, IL 60560
   01/08/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $11.65            $8,988.35
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $13.36            $8,974.99
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $12.05            $8,962.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $13.33            $8,949.61
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $12.88            $8,936.73
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $13.29            $8,923.44
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                  $9,000.00               $76.56
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                       $9,000.00               $76.56
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                            $9,000.00               $76.56




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                         $9,000.00               $76.56
                                                                                                                                                           Page:     2
                                 Case 17-09297    Doc 34          Filed 02/08/19 Entered 02/08/19 14:46:55         Desc Main
                                                                   Document     Page 5 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2336 - Checking                                          $9,000.00                 $76.56             $8,923.44
                                                                                                           $9,000.00                 $76.56             $8,923.44

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $9,000.00
                                            Total Gross Receipts:                      $9,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-09297                 Doc 34       Filed 02/08/19 Entered 02/08/19 14:46:55       Desc Main
                                                              Document     Page 6 of 10
                                                                            Exhibit C
                                                                  ANALYSIS OF CLAIMS REGISTER
Case Number: 17-09297                                                                                                     Date: February 8, 2019
Debtor Name: Joel Mancilla Campos
Claims Bar Date: 1/19/2018


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled          Claimed             Allowed
           Zane L. Zielinski, Trustee            Administrative                                     $0.00         $1,650.00           $1,650.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646


           Zane L. Zielinski, Trustee            Administrative                                     $0.00             $65.54             $65.54
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646


           United States Bankruptcy Court        Administrative                                     $0.00           $350.00             $350.00
100
2700




           Alan D. Lasko & Associates P.C.       Administrative                                     $0.00         $1,447.20           $1,447.20
100        205 West Randolph Street
3310       Suite 1105
           Chicago, IL 60606


           Alan D. Lasko & Associates P.C.       Administrative                                     $0.00             $20.05             $20.05
100        205 West Randolph Street
3420       Suite 1105
           Chicago, IL 60606


1          Td Bank, Usa                          Unsecured                                      $2,620.00         $2,986.65           $2,986.65
300        By American Infosource Lp As
7100       Agent
           4515 N Santa Fe Ave
           Oklahoma City, Ok 73118

2          Capital One Bank (Usa), N.A.          Unsecured                                       $465.00            $474.69             $474.69
300        By American Infosource Lp As
7100       Agent
           Po Box 71083
           Charlotte, Nc 28272-1083

3          Capital One Bank (Usa), N.A.          Unsecured                                       $393.00            $401.44             $401.44
300        By American Infosource Lp As
7100       Agent
           Po Box 71083
           Charlotte, Nc 28272-1083

4          Portfolio Recovery Associates, Llc    Unsecured                                      $6,336.00         $6,610.88           $6,610.88
300        Pob 41067
7100       Norfolk Va 23541




                                                                             Page 1                     Printed: February 8, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
                 Case 17-09297                  Doc 34         Filed 02/08/19 Entered 02/08/19 14:46:55                            Desc Main
                                                                Document     Page 7 of 10
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 17-09297                                                                                                                            Date: February 8, 2019
Debtor Name: Joel Mancilla Campos
Claims Bar Date: 1/19/2018


Code #     Creditor Name And Address             Claim Class       Notes                                             Scheduled            Claimed             Allowed
5          T Mobile/T-Mobile Usa Inc             Unsecured                                                             $638.00           $1,172.90           $1,172.90
300        By American Infosource Lp As
7100       Agent
           4515 N Santa Fe Ave
           Oklahoma City, Ok 73118

6          Pyod, Llc Its Successors And          Unsecured                                                             $519.00             $563.81             $563.81
300        Assigns As Assignee
7100       Of Fnbm, Llc
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
7          Pyod, Llc Its Successors And          Unsecured                                                             $405.00             $451.27             $451.27
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
8          Quantum3 Group Llc As Agent For       Unsecured                                                           $4,749.00           $4,749.79           $4,749.79
300        Moma Funding Llc
7100       Po Box 788
           Kirkland, Wa 98083-0788


9          Quantum3 Group Llc As Agent For       Unsecured                                                                $0.00            $341.60             $341.60
300        Moma Funding Llc
7100       Po Box 788
           Kirkland, Wa 98083-0788


10         Portfolio Recovery Associates, Llc    Unsecured                                                             $933.00             $933.68             $933.68
300        Successor To Synchrony
7100       Bank(Sam''s Club)
           Pob 41067
           Norfolk, Va 23541

11         Exeter Finance Llc                    Secured                                                                  $0.00         $15,828.69          $15,828.69
400        P.O. Box 167399
4110       Irving Tx 75016, Tx 75016                               Claim was disallowed by court order entered November 9, 2018.




           Case Totals                                                                                              $17,058.00          $38,048.19          $38,048.19
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                                          Printed: February 8, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 17-09297              Doc 34    Filed 02/08/19 Entered 02/08/19 14:46:55              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-09297
     Case Name: Joel Mancilla Campos
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $                  8,923.44

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $         1,650.00 $                0.00 $         1,650.00
       Trustee Expenses: Zane L. Zielinski, Trustee $                 65.54 $             0.00 $             65.54
       Accountant for Trustee Fees: Alan D. Lasko
       & Associates P.C.                          $             1,447.20 $                0.00 $         1,447.20
       Accountant for Trustee Expenses: Alan D.
       Lasko & Associates P.C.                        $               20.05 $             0.00 $             20.05
       Charges: United States Bankruptcy Court        $           350.00 $                0.00 $          350.00
                 Total to be paid for chapter 7 administrative expenses               $                  3,532.79
                 Remaining Balance                                                    $                  5,390.65


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 17-09297             Doc 34   Filed 02/08/19 Entered 02/08/19 14:46:55            Desc Main
                                             Document     Page 9 of 10




                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 18,686.71 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 28.9 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Td Bank, Usa               $         2,986.65 $              0.00 $           861.57
                          Capital One Bank (Usa),
     2                    N.A.                       $           474.69 $              0.00 $           136.94
                          Capital One Bank (Usa),
     3                    N.A.                       $           401.44 $              0.00 $           115.81
                          Portfolio Recovery
     4                    Associates, Llc            $         6,610.88 $              0.00 $       1,907.07
     5                    T Mobile/T-Mobile Usa Inc $          1,172.90 $              0.00 $           338.35
                          Pyod, Llc Its Successors
     6                    And Assigns As Assignee    $           563.81 $              0.00 $           162.65
                          Pyod, Llc Its Successors
     7                    And Assigns As Assignee    $           451.27 $              0.00 $           130.18
                          Quantum3 Group Llc As
     8                    Agent For                  $         4,749.79 $              0.00 $       1,370.20
                          Quantum3 Group Llc As
     9                    Agent For                  $           341.60 $              0.00 $            98.54
                          Portfolio Recovery
     10                   Associates, Llc            $           933.68 $              0.00 $           269.34
                 Total to be paid to timely general unsecured creditors               $             5,390.65




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-09297              Doc 34   Filed 02/08/19 Entered 02/08/19 14:46:55             Desc Main
                                             Document     Page 10 of 10




                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
